Citation Nr: 1829486	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO. 14-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1981 to September 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a April 2014 decision of the Buffalo, NY, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In May 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

PTSD originated as the result of sexual trauma active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claim that she has PTSD related to an in-service sexual assault falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events which the veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5).

The Veteran has a diagnosis of PTSD. A September 2013 VA treatment note indicates the Veteran was being seen for major depressive disorder and PTSD. An October 2013 letter from the Veteran's VA treating psychiatrist also indicated continued treatment for PTSD due to military sexual trauma. 

In an August 2012 lay statement the Veteran indicated she was sexually assaulted while in service and has experienced various psychiatric symptoms since service separation. The Veteran indicated she had only recently become capable of talking about her assault and stated that she significantly increased drug use and drinking following her assault. 

The October 2013 letter from the Veteran's VA treating psychiatrist notes the Veteran had a diagnosis of PTSD as a result of military sexual trauma. The psychiatrist noted daily intrusive recollections, flashbacks, nightmares, problems with concentration, and hypervigilance regarding the sexual trauma she experienced while in the military. 

In a December 2013 lay statement the Veteran reported being sexually assaulted in 1983 in the basement of a barracks in Ft. Knox, Kentucky. 

An April 2015 letter from the Veteran's treating psychiatrist indicates the Veteran has undergone continuous treatment for PTSD related to military sexual trauma sustained in 1983 while serving in the Army. 

In a September 2015 lay statement the Veteran reported that she was seen in January 1984 with complaints of frequent abdominal pains. The Veteran noted that this treatment was days after she was sexually assaulted. The Veteran also indicated that she was seen with an infection in the female track system in January 1984 as a result of her sexual assault. The Veteran included service records to verify her assertions. 

The Board finds the Veteran has presented credible supporting evidence to bolster her claim of an in-service sexual assault. The Veteran's treating psychiatrist has indicated a current diagnosis for PTSD due to military sexual assault and there is no competent medical evidence which calls the diagnosis or cause of the Veteran's PTSD into question. Service treatment records indicate the Veteran was seen for abdominal pain shortly after the assault and her separation examination also notes a female track infection shortly after the assault. The Veteran has identified increased drinking and drug use as a result of her in-service assault. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


